Citation Nr: 1027795	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-16 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for an interatrial septal 
aneurysm.

5.  Entitlement to service connection for transient ischemic 
attacks, to include as secondary to interatrial septal aneurysm 
and hypertension.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for residuals of chemical 
burn to the eye, claimed as vision loss.

8.  Entitlement to a neurological disorder, claimed as seizure 
disorder, to include as secondary to the interatrial septal 
aneurysm and hypertension.  

9.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to April 1982 with 
subsequent service in the Army National Guard from August 1986 to 
May 1989.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD.  In light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized 
the issue on appeal as "entitlement to service connection for an 
acquired psychiatric disorder to include PTSD."  


The issue of entitlement to service connection for a psychiatric 
disorder, an interatrial septal aneurysm, transient ischemic 
attacks, hypertension, residuals of chemical burn, a neurological 
disorder, and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The Veteran does not have bilateral hearing loss for VA 
purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2009).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in February and March 2006 for the claim of service 
connection for hearing loss and the original claim of service 
connection for tinnitus.  

Service connection was then awarded for tinnitus, and the Veteran 
appealed the initial rating assigned.  In cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

In any event, the Board again notes that prior to initial award 
of service connection, the Veteran was informed how disability 
ratings are assigned.  She was then notified that her claim was 
awarded with a specific rating assigned and informed how to 
appeal that decision, and she did so.  She was provided a 
statement of the case that again advised her of the applicable 
law and rating criteria.  Although the claim was not 
readjudicated, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively in 
the processing of her claim such that any notice error did not 
affect the essential fairness of the adjudication now on appeal.  
Moreover, the record shows that the appellant was represented by 
a Veterans Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate her claim, and as such, that she had a meaningful 
opportunity to participate in the adjudication of her claim such 
that the essential fairness of the adjudication was not affected.

VA has also obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
audiological examination, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues decided herein have been 
obtained and associated with the file, and VA has informed the 
Veteran of the records that were not available, i.e. the medical 
records from the Kirtland Air Force Base and San Juan Regional 
Medical Center.  

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is currently rated at 10 percent for tinnitus, which 
is the maximum schedular rating available for tinnitus under 
Diagnostic Code (DC) 6260.  See Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (DC 6260 limits a Veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral).  As there is no legal basis upon which 
to award a higher or separate schedular evaluations for tinnitus, 
and as there is no indication that extraschedular consideration 
is warranted, the Veteran's appeal must be denied.  

The Board notes that the Veteran does not contend nor does the 
evidence show that the tinnitus markedly interferes with 
employment, and the record does not otherwise present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Accordingly, the Board finds no basis to refer the matter for 
assignment of an extraschedular rating under 38 C.F.R. § 3.321 
(2009). 

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
ACDUTRA, injury incurred or aggravated while performing 
INACDUTRA, or acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2007 VA examination record reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
15
15
10
5
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  Review 
of the examination record indicates that this examination was 
adequate:  the examiner reviewed the claims file, elicited a 
medical history from the Veteran, and conducted the appropriate 
testing, and the Veteran has not contended that the examination 
was inadequate or that her hearing has changed (i.e. worsened) 
since the examination was conducted.  

Neither these findings, nor any other medical record, indicate 
that the Veteran has impaired hearing, as defined by VA 
regulation, in either ear.  As noted above, service connection 
can only be granted if the Veteran has a current service-
connectable disability.  In this case, the evidence does not show 
that the Veteran has such a disability in either ear; thus, the 
claim for service connection must be denied.


ORDER

A rating in excess of 10 percent for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Further development is needed on the claim of service connection 
for a psychiatric disorder.  Service treatment records indicate 
that the Veteran was treated for "reactive depression" during 
service.  In light of this in-service treatment, the evidence of 
post-service treatment for psychiatric disorders, and the 
Veteran's competent history of psychiatric symptoms since 
service, a VA examination should be conducted and an opinion 
obtained to determine if the Veteran has a psychiatric disorder 
that onset in service or is casually related to service.  See 38 
U.S.C.A. § 5103A(d).  

Further development is also needed on the claims of service 
connection for an interatrial septal aneurysm and for transient 
ischemic attacks.  Review of the evidence suggests that there are 
outstanding VA cardiology records:  a September 2003 VA medical 
record documents that the Veteran had been "followed" by 
cardiology for her interatrial septum aneurysm and treated by VA 
for a transient ischemic attack but these medical records have 
not been associated with the file.  As these records are 
potentially relevant, they must be obtained.  See 3.159(c)(2).  

Further development is also needed on the claim of service 
connection for hypertension.  Review of the available medical 
evidence reveals that the Veteran is currently diagnosed with 
hypertension and that the Veteran received treatment for 
preeclampsia during service.  See September 1981 Atlantic Women's 
Clinic record; February 1982 separation examination report.  
Preeclampsia is defined as a pathologic condition of late 
pregnancy characterized by edema, proteinuria, and hypertension.  
See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).  
Based on the in-service treatment for preeclampsia, the current 
diagnosis of hypertension, and the Veteran's history of high 
blood pressure at the time of her enlistment in the Army National 
Guard in August 1986, a VA examination should be conducted and an 
opinion obtained to determine if the Veteran's hypertension onset 
in service or is causally related to service.  See 38 U.S.C.A. § 
5103A(d).  

Further development is also needed on the claim of service 
connection for residuals of a chemical burn to the left eye.  The 
evidence documents that the Veteran was treated for chemical burn 
of the left eye in April 1998 while performing inactive duty 
training.  The evidence also documents the Veteran's history of 
having a scar since that time.  Based on the Veteran's history of 
a chronic residual of the in-service chemical burn, a VA 
examination should be conducted and an opinion obtained to 
determine if the Veteran has any chronic residuals of the in-
service chemical burn to the left eye.  See 38 U.S.C.A. § 
5103A(d).  

Additionally, the medical records associated with the Veteran's 
National Guard service should be requested.  The Board 
acknowledges that the RO requested the Veteran's National Guard 
records and received records in response to that request.  The 
records received are limited to personnel records, however.  On 
the chance that there could be outstanding medical records, the 
Board finds the RO should again request the Veteran's complete 
National Guard records.  

In conclusion, the Board notes that the claim of service 
connection for a neurological disorder is inextricably 
intertwined with the issue of service connection for a 
psychiatric disorder and the claim of entitlement to a TDIU is 
inextricably intertwined with the claims of service connection 
for a psychiatric disorder, hypertension, residuals of chemical 
burn, and a neurological disorder.  Thus, these issues are held 
in abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, particularly for 
the issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD. 

2. The AMC/RO should obtain all 
outstanding, relevant VA treatment records, 
particularly all relevant records dating 
between December 2001 and September 2003.  
The AMC/RO should also ask the Veteran 
about the existence of any outstanding, 
private treatment records.  Any reported 
records should be requested.  

3.  The AMC/RO should again contact the 
Veteran's National Guard unit to verify 
that there are not outstanding medical 
records associated with her National Guard 
service.  

4.  After completion of the foregoing, the 
AMC/RO should schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature and 
etiology of any psychiatric disorder.  For 
any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred or aggravated (i.e. permanently 
worsened) during the Veteran's service from 
April 1978 to April 1982 or during a period 
of duty training between August 1986 to May 
1989 or is causally related to the active 
service or a period of duty training.  The 
examiner is requested to provide a 
rationale for any opinion expressed (or 
the inability to provide an opinion if 
applicable).  All testing deemed necessary 
by the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

5.  The AMC/RO should also schedule the 
Veteran for an examination with an 
appropriate medical professional to 
determine the nature and etiology of the 
Veteran's hypertension.  The examiner is 
requested to state whether it is at least 
as likely as not that the Veteran's 
hypertension was incurred or aggravated 
(i.e. permanently worsened) during the 
Veteran's service from April 1978 to April 
1982, is causally related to the service 
from April 1978 to April 1982, or any 
incident therein, to include the in-service 
treatment for preeclampsia, or was incurred 
in or aggravated during a period of active 
duty training between August 1986 to May 
1989.  The examiner is requested to 
provide a rationale for any opinion 
expressed (or the inability to provide 
an opinion if applicable).  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

6.  The AMC/RO should also schedule the 
Veteran for an examination with an 
appropriate medical professional to 
determine whether the Veteran has any 
residuals of the chemical burn to the left 
eye in April 1988.  The existence (or 
nonexistence) of any residuals should be 
documented.  The examiner is requested 
to provide a rationale for any 
determination as to the existence of 
any residuals.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

7.  Thereafter, the AMC should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


